Citation Nr: 1133677	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral vestibular disorder.

4.  Entitlement to service connection for tenosynovitis.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for bilateral shin splints.

8.  Entitlement to service connection for a low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied eighteen claims for service connection, and the Veteran initiated a timely appeal of all eighteen claims by filing a notice of disagreement (NOD) in September 2007.  The May 2009 statement of the case (SOC) therefore concerned all eighteen claims, but his June 2009 substantive appeal (on VA Form 9), which the RO received in July 2009, limited his appeal to just the eight claims mentioned.  So he only completed the steps necessary to perfect his appeal of these eight claims.  38 C.F.R. § 20.200 (2010)


In July 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing the Veteran withdrew his claims for service connection for a heart murmur, hypertension, peripheral vestibular disorder (lightheadedness), tenosynovitis (musculoskeletal pain), and a bilateral (i.e., right and left) knee disorder.  38 C.F.R. § 20.204.  So the Board resultantly is dismissing these claims.

The remaining claims, however, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDING OF FACT

During his recent hearing on July 26, 2011, prior to promulgating a decision in this appeal, the Veteran withdrew his claims for service connection for a heart murmur, hypertension, peripheral vestibular disorder, tenosynovitis, and a bilateral knee disorder.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In this case, the Veteran indicated at the outset of his July 2011 hearing that he is withdrawing his appeal concerning his claims for service connection for a heart murmur, hypertension, peripheral vestibular disorder, tenosynovitis, and a bilateral knee disorder.  A written statement (VA Form 21-4138) reiterating this was also submitted at the conclusion of the hearing.  Accordingly, since Board does not have jurisdiction to review the appeal of these claims, they are dismissed.


ORDER

The claims for service connection for a heart murmur, hypertension, peripheral vestibular disorder, tenosynovitis, and a bilateral knee disorder are dismissed.


REMAND

The remaining claims for service connection for bilateral pes planus, bilateral shin splints, and a low back strain require further development before being decided on appeal.

I.  Bilateral Pes Planus

A physical examination in December 1983, for enlistment into the military, revealed the Veteran had bilateral pes planus (flat feet) - albeit "mild".  If, as here, a pre-existing disability is noted upon entry into service, there is no presumption of soundness when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This clearly was not the case here and, indeed, the Veteran even acknowledged as much during his recent July 2011 hearing before the Board.  He therefore cannot bring a claim for service connection for this disability, only a claim for service-connected aggravation of this disability.  And in this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation of this pre-existing condition during or by his service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated by active service where there was an increase in disability during service, unless clear and unmistakable evidence shows the increase in disability was due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995)  Also, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered aggravation in service, unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Moreover, the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  See Verdon v. Brown, 8 Vet. App. 529 (1996).


The Veteran's service treatment records (STRs) show he was seen on several occasions while in the military for bilateral foot pain due to his pre-existing pes planus.  A February 1984 record notes that he was seen for increased pain in both ankles and feet.  The examination revealed pes planus, for which arch supports were provided.  In December 1985 he was seen for a 13-month history of increased right foot pain since basic training.  He indicated the pain was worse during long marches.  A physical examination revealed still mild pes planus, but the diagnoses included both pes planus and tendonitis of the great toe.  An April 1985 report also lists a diagnosis of mild bilateral pes planus.  During a subsequent physical examination in June 1987 in anticipation of his separation from service, the evaluating physician reiterated there was bilateral pes planus; however, he did not provide any comment as to the severity of this condition, including in relation to the amount and extent of pes planus noted when entering service.

Also in June 1987, within weeks of separating from service, the Veteran filed a claim for service connection for flat feet (i.e., pes planus).  That claim was not adjudicated, however, because it appears the RO treated his failure to provide any evidence in support of the claim as an abandoned or withdrawn claim.  See 38 C.F.R. §§ 3.158 and 20.204.  In any event, his filing of that claim so soon after service suggests his concern that his pes planus had worsened as a result of his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only post-service medical evidence identified and obtained are VA outpatient treatment records more recently dated from 2005 to 2011.  These records show the Veteran was seen for complaints of pain in the arches of his feet in October 2005 and August 2009, presumably due to his pes planus.  Even more recently, in August 2010, he was treated after injuring his right foot while playing racquetball.  A February 2011 report list a diagnosis of mild flat foot deformity.  None of these records, however, includes a medical opinion as to whether this condition was aggravated by his military service, meaning made chronically worse.  Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

A VA compensation examination and medical opinion therefore are needed to assist in making this important determination.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Bilateral Shin Splints

The report of the Veteran's December 1983 military entrance examination makes no reference to shin splints.  So, unlike his pes planus, it is presumed he did not have shin splints when entering service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, his STRs show he was seen on numerous occasions for shin splints while on active duty.  For example, an April 1985 entry notes a 13-month history of bilateral shin pain secondary to marching.  When seen in April 1986 it was noted that he had been seen at least ten times for bilateral shin splints.  The report of his June 1987 separation examination also notes his history of shin splints.

The Veteran's initial claim filed in June 1987 listed "shins splint", so an obvious reference to shin splints.  Unfortunately, no medical evidence was submitted in connection with that initial claim, which appears to be the reason the RO considered it to be an abandoned claim.  38 C.F.R. § 3.158.  However, more recently dated VA outpatient treatment records show the Veteran still suffers from bilateral shin splints.  Of particular significance, a July 2009 entry notes he has experienced pain in his shins since his military service.  Hence, at the very least, these records are sufficient to trigger VA's duty to obtain a medical opinion on this determinative issue of causation.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).


III.  Low Back Strain

A medical opinion also is needed to determine whether the Veteran has a current low back disorder as a result of his military service.  He testified during his recent July 2011 hearing that he has been experiencing low back pain since lifting heavy generators and tents in service.  Indeed, his STRs confirm he was seen in April 1987 for a 4-day history of low back pain, described as a constant, dull ache.  The diagnostic assessment was low back pain of unknown etiology, which the Veteran associated with heavy lifting.  He resultantly was instructed not to lift anything over 20 pounds.  Reevaluation during his separation examination in June 1987 noted that his spine was normal.  In the report of his medical history, however, he left blank the section asking about whether he had experienced "recurrent back pain."

The record does not show the Veteran has a diagnosed low back disability, and he has to first establish that he at least has had this claimed disability since the filing of his claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Nevertheless, pending satisfaction of this requirement of first showing he has this claimed disability, he is competent to say he has experienced persistent or recurrent symptoms of this disability like chronic pain, etc., since the heavy lifting he did in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).

The Board inevitably will have to determine whether his lay testimony concerning this is not just competent but also credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).

In the meantime, though, the existing evidence in the file is at least sufficient to trigger VA's duty to obtain a medical opinion to determine whether the Veteran has a diagnosed low back disability as a result of his military service - and, in particular, as a consequence of the heaving lifting.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for medical opinions concerning whether:

a) the Veteran's military service aggravated 
his pre-existing bilateral pes planus;

b) the likelihood (very likely, as likely as not, or unlikely) that his bilateral shin splints are the result of the running, marching and other physically demanding type activities in service while wearing boots; and

c) that he has a current low back disorder (if so, specify the diagnosis) as a result of his military service, and in particular the lifting of heavy generators and tents in service.

All diagnostic testing and evaluation needed to make these important determinations should be performed.  

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner is asked to try and provide definitive comment regarding these issues of causation and aggravation.  If the examiner determines that he/she cannot provide these requested opinions without resorting to mere speculation, he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

The examiner must discuss the underlying rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


